Citation Nr: 9915495	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-16 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation from an 
original claim for service connection for a right knee 
disability, for the period from January 21, 1984, through 
July 8, 1990.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1979, and from October 1981 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1994 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Between January 21, 1984, and July 8, 1990, a right knee 
disability was manifested primarily by complaints of pain, 
and by the absence of right knee limitation of motion, laxity 
or subluxation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right knee 
disability, for the period from January 21, 1984, through 
July 8, 1990, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71, Diagnostic Codes 5257, 
5259, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been requested or 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.



As indicated on the first page of this decision, the veteran 
is seeking the award of a compensable rating for his right 
knee disability only for a specific period of time.  In 
November 1994, the Board held that a rating decision of 
January 1980, wherein service connection was denied for a 
right knee disability, was clearly and unmistakably 
erroneous, and was accordingly reversed.  The RO thereafter 
assigned that disability a noncompensable evaluation from 
January 21, 1984, the day following the veteran's last day of 
his second and most recent period of active service, through 
July 8, 1990, the day preceding the effective date of a 100 
percent rating assigned pursuant to 38 C.F.R. § 4.30. 

In alleging that he is entitled to a compensable rating for 
his right knee disability during the period in question, the 
veteran in particular alleges that 

[t]he record would clearly show the[] 
disabilities [that would warrant the 
assignment of a compensable rating] if 
the Doctor I saw at each visit to the [VA 
Medical Center] would have taken a look 
at my right knee and evaluated it instead 
of saying he cannot treat it because it 
is not [s]ervice-[c]onnected.  Is it fair 
and just to deny me a compensable rating 
to date of separation from service 
because of 'Minimal symptomatology' 
because a VA Doctor would not treat my 
subsequently established [s]ervice 
[c]onnected right knee condition?...Had a 
proper decision been rendered [in January 
1980] to grant [service connection], I'm 
sure it would have been a compensable 
rating.

After a review of the record, however, the Board finds that 
the veteran's claim is not supported by the evidence, and 
accordingly fails.



The severity of service-connected disorders, to include a 
right knee disability, is ascertained by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998).  Under these criteria, 
noncompensable evaluations are to be assigned for recurrent 
subluxation or lateral instability that is productive of less 
than slight impairment (Diagnostic Code 5257), for flexion 
limited to 60 degrees (Diagnostic Code 5260), and for 
extension limited to 5 degrees (Diagnostic Code 5261).  A 
rating of 10 percent is appropriate for knee disability 
manifested either by recurrent subluxation or lateral 
instability productive of slight impairment (Diagnostic Code 
5257), by limitation of flexion to 45 degrees (Diagnostic 
Code 5260), by limitation of extension to 10 degrees 
(Diagnostic Code 5261), or by removal of the semilunar 
cartilage with symptomatic residuals (Diagnostic Code 5259).  

These criteria are not satisfied.  While the Board 
acknowledges the veteran's position, to the effect that the 
medical evidence does not reflect the severity of his right 
knee disability because he had been denied medical treatment 
so long as it had been erroneously deemed not to have been 
service connected, the Board must also point out that it 
cannot engage in speculation as to what medical records would 
show had medical treatment been accorded him.  Instead, the 
Board can only review the clinical evidence that was in fact 
compiled, which, to reiterate, does not demonstrate that a 
compensable evaluation can be assigned for the period in 
question.  The report of a February 1984 VA examination shows 
that X-rays of the right knee were normal, and does not 
indicate any complaints of right knee problems other than 
"mild discomfort...which is intermittent."  A September 1989 VA 
treatment record, while noting that both knees had full range 
of motion, also notes an assessment of right medial meniscus 
tear; it appears, however, that the reference to the right 
knee was mistaken, since medical records dated both 
immediately prior and subsequent to September 1989 reflect 
treatment for left knee impairment, to include left knee 
arthroscopy in November 1989.  A February 1990 VA treatment 
record shows that he complained of right knee pain of two 
weeks' 

duration.  It also shows, however, that he walked with a 
normal gait, and that the impression, with regard to the 
right knee, was only "knee pain."  Likewise, a record of VA 
treatment dated in April 1990 shows that, while he was again 
seen with complaints of right knee pain, on examination there 
was no right knee effusion, apprehension, joint line 
tenderness or ligamentous instability.  The treatment record 
also notes that there was no significant abnormality on X-
ray.

In brief, the medical evidence does not demonstrate that, 
during the period in question, the veteran exhibited 
recurrent right knee subluxation or lateral instability to 
even a slight degree, or that there was limitation of right 
knee motion.  In addition, the record does not show that he 
underwent right knee surgery during that period.  The medical 
evidence first indicates the presence of such impairment on 
July 11, 1990, which is the date that the 100 percent rating 
awarded under 38 C.F.R. § 4.30 became effective.  On that 
date, which is the first date of a period of VA 
hospitalization, the veteran underwent right arthroscopy and 
a partial meniscectomy with abrasion chondroplasty; on 
admission, according to the hospitalization summary, there 
was "some" right lower extremity tenderness at the medial 
joint line.  However, there was full range of motion, albeit 
with pain and crepitance, and there was no varus or valgus 
instability.  It must be emphasized, however, that this 
record is dated subsequent to the last day of the period in 
question, and that the Board cannot extrapolate the findings 
shown on that record to conclude that any impairment shown on 
that date had been manifested prior thereto.

The Board also notes that a compensable rating is not 
appropriate in this instance even when considering functional 
impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. §§ 4.40 and 4.45 (1998).  The provisions of 
38 C.F.R. § 4.45 stipulate that functional impairment must be 
substantiated by adequate pathology; in the instant case, the 
evidence discussed above shows that, while the veteran cited 
right knee pain, examinations of the right knee did not 
reveal any discernable impairment, such as laxity, 
subluxation, or limitation of motion.



In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for a right knee disability for the 
period from January 21, 1984, through July 8, 1990.  His 
claim, accordingly, fails.


ORDER

A compensable evaluation for a right knee disability, for the 
period from January 21, 1984, through July 8, 1990, is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

